Exhibit 99.1 THINOPS RESOURCES, LLC FINANCIAL STATEMENTS DECEMBER 31, 2 INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm 1 Balance Sheets 2 Statements of Operations 3 Statements of Changes in Member’s Equity (Deficit) 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Lichter, Yu and Associates, Inc. Certified Public Accountants 16133 Ventura Blvd., suite 450 encino, California 91436 Tel (818)789-0265Fax (818) 789-3949 Report of Independent Registered Public Accounting Firm Board of Directors and Members of ThinOps Resources, LLC We have audited the accompanying balance sheets of ThinOps Resources, LLC (the “Company”) as of December 31, 2014 and 2013, and the related statements of operations, changes in member’s equity (deficit), and cash flows for the years ended December 31, 2014 and 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of ThinOps Resources, LLC as of December 31, 2014 and 2013, and the results of their operations and their cash flows for the years ended December 31, 2014 and 2013, in conformity with accounting principles generally accepted in the United States of America. /s/ Lichter, Yu and Associates, Inc. Encino, California September 14, 2015 -1- THINOPS RESOURCES, LLC BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Prepaid expenses - TOTAL CURRENT ASSETS NON-CURRENT ASSETS Deposits TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND MEMBER'S EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Other payables Income tax payable - Trade financing TOTAL CURRENT LIABILITIES MEMBER'S EQUITY (DEFICIT) ) TOTAL LIABILITIES AND MEMBER'S EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements -2- THINOPS RESOURCES, LLC STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 Revenue $ $ Cost of revenue Gross profit Operating Expenses Advertising and promotion Legal and professional General and administration expenses Total operating expenses Income from operations Other Expense Trade financing fees Total Other Expense Income before provision for income taxes Provision for income taxes - Net income $ $ The accompanying notes are an integral part of these financial statements -3- THINOPS RESOURCES, LLC STATEMENTS OF CHANGES IN MEMBER'S EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2 Balance at beginning of year $ ) $ Member'sdistribution ) ) Net income Balance at end of year $ $ ) The accompanying notes are an integral part of these financial statements -4- THINOPS RESOURCES, LLC STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: (Increase) decrease in assets: Accounts receivable ) ) Prepaid expenses ) Deposits Increase (decrease) in current liabilities: Accounts payable and accrued expenses Income tax payable - Other payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Member's distributions ) ) Trade financing, net Net cash used in financing activities ) ) Net increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for: Income tax payments $
